STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   July 20, 2017
               Plaintiff-Appellee,

v                                                                  No. 332239
                                                                   Wayne Circuit Court
FREDRICK LAMAR ENGLISH, also known as                              LC No. 15-009977-01-FC
FREDERICK ENGLISH, also known as
FREDERICK ENGLAND,

               Defendant-Appellant.


Before: MURPHY, P.J., TALBOT, C.J., and O’CONNELL, J.

PER CURIAM.

        Defendant appeals as of right his jury trial convictions of intentional discharge of a
firearm at a dwelling or occupied structure, MCL 750.234b, felon in possession of a firearm,
MCL 750.224f, and possession of a firearm during the commission of a felony (felony-firearm),
MCL 750.227b. He was sentenced, as a third-offense habitual offender, MCL 769.11, to 40
months to 8 years’ imprisonment for the firearm-discharge conviction, to a concurrent prison
term of 40 months to 10 years for the felon-in-possession conviction, and to two years’
imprisonment for the felony-firearm conviction, which is to be served consecutively and prior to
the other sentences. We affirm.

        Defendant argues that there was insufficient evidence to prove beyond a reasonable doubt
that he was the perpetrator of the shooting, given that the testimony of the only witness who
identified him as the shooter was not competent or credible, as it conflicted with other evidence
and her own testimony. 1 “[I]dentity is an element of every offense.” People v Yost, 278 Mich.
1
  We review de novo the issue regarding whether there was sufficient evidence to sustain a
conviction. People v Lueth, 253 Mich. App. 670, 680; 660 NW2d 322 (2002). In reviewing the
sufficiency of the evidence, this Court must view the evidence – whether direct or circumstantial
– in a light most favorable to the prosecutor and determine whether a rational trier of fact could
find that the essential elements of the crime were proved beyond a reasonable doubt. People v
Reese, 491 Mich. 127, 139; 815 NW2d 85 (2012); People v Hardiman, 466 Mich. 417, 428; 646
NW2d 158 (2002). A jury, and not an appellate court, observes the witnesses and listens to their

                                               -1-
App 341, 356; 749 NW2d 753 (2008). A prosecutor must prove beyond a reasonable doubt the
defendant’s identity as the perpetrator of a crime, which “may be shown by either direct
testimony or circumstantial evidence[.]” People v Kern, 6 Mich. App. 406, 409; 149 NW2d 216
(1967). “[P]ositive identification by witnesses may be sufficient to support a conviction of a
crime.” People v Davis, 241 Mich. App. 697, 700; 617 NW2d 381 (2000). Further, “[t]he
credibility of identification testimony is a question for the trier of fact that we do not resolve
anew.” Id.

        Here, there was indisputable evidence that someone discharged a shotgun multiple times,
striking the house where the challenged witness and her fiancé resided, hitting a neighboring
home, shattering the window of a vehicle, and injuring the witness’s fiancé in the neck and
temple. The witness, who is the maternal grandmother of defendant’s children and was
personally familiar with defendant for seven to eight years, testified that, from the vantage point
of an upstairs bedroom window of her home, she observed defendant holding a long gun and
shooting the firearm at the house and at a vehicle. The witness had “no doubt” that it was
defendant and that he had a gun. Defendant had engaged in a physical altercation with the
witness’s fiancé earlier in the day, with the fiancé brandishing a gun and then firing it into the air
as a warning. The fiancé testified that defendant called him some months after the shooting that
gave rise to the charges in this case, stating to the fiancé that “[i]t didn’t have to be that way.”
The police eventually arrested defendant after they captured him attempting to escape out of the
second-floor window of a hotel bathroom, at which point defendant provided the police with a
fake name and birthdate.

        Although there may have been some inconsistencies between the witness’s testimony and
other evidence that was presented and some internal inconsistencies in the witness’s own
testimony, she was always adamant that it was defendant, a person she had known for several
years, who arrived at her home carrying a long gun and who then discharged the weapon. The
inconsistencies went to the issues of the witness’s credibility and the weight to be given her
testimony, which were for the jury to assess, not this panel on appeal. People v Wolfe, 440 Mich.
508, 514-515; 489 NW2d 748 (1992); Davis, 241 Mich. App. at 700. The inconsistencies were
not of such a nature that the witness’s identification testimony could be deemed wholly
incompetent or incredible. Moreover, there was circumstantial evidence suggesting that
defendant was the shooter. The altercation earlier in the day with the witness’s fiancé that itself
involved a shooting provided defendant with a motive, i.e., retaliation, and defendant’s conduct
in attempting to evade the police and his phone call to the fiancé reflected a consciousness of
guilt. See People v Henderson, 306 Mich. App. 1, 11; 854 NW2d 234 (2014). In sum, there was

testimony; therefore, an appellate court must not interfere with the jury’s role in assessing the
weight of the evidence and the credibility of the witnesses. People v Wolfe, 440 Mich. 508, 514-
515; 489 NW2d 748 (1992). Circumstantial evidence and the reasonable inferences that arise
from such evidence can constitute satisfactory proof of the elements of the crime. People v
Carines, 460 Mich. 750, 757; 597 NW2d 130 (1999). The prosecution need not negate every
reasonable theory of innocence, but need only prove the elements of the crime in the face of
whatever contradictory evidence is provided by the defendant. People v Nowack, 462 Mich. 392,
400; 614 NW2d 78 (2000). We resolve all conflicts in the evidence in favor of the prosecution.
People v Kanaan, 278 Mich. App. 594, 619; 751 NW2d 57 (2008).

                                                 -2-
sufficient evidence for a rational juror to conclude beyond a reasonable doubt that defendant was
indeed the shooter, thereby supporting each of the three firearm-related convictions.

       Affirmed.

                                                           /s/ William B. Murphy
                                                           /s/ Michael J. Talbot
                                                           /s/ Peter D. O'Connell




                                               -3-